Title: 1779. June 17. Thursday.
From: Adams, John
To: 


       At 6 O Clock this Morning, Monsieur Chavan, Capitain of the Sensible, sent his Canot, on Shore for me, and mine, and here I am, in full Possession of my Apartment.
       Sailed about 3 o Clock, in Company with the Bon Homme Richard Captain Jones, the Alliance Captain Landais, the  Captain Young, the  Captain Cazneau, the Courier de L’Europe Capt.
       The Three Friends Capt. Colman, belonging to Mr. Williams of Nantes, which is loaded with a large Quantity of the Chevaliers Baggage, was missing. The Chevalier discovered a good deal of sensibility at this. The whole Fleet is obliged to wait for this Captain Colman and loose this fair Wind.
       The Chevalier has an Appartment about 8 Feet long and six Wide, upon the Starboard Side of the Quarter Deck. I have another of the same Dimensions, directly opposite to him, on the Larboard. Next behind the Chevalier is the Cabin of the Captain Monsieur Chavan.  Next behind me is the Cabbin of the second in Command of the Frigate. And behind us all at the stern is a larger Room, the Passage Way to which lies between the Chevaliers and the Captains Cabin on one Side, and mine and the Seconds on the other.
       In this larger Room, which extends the whole Width of the Quarter Deck, all the Company loll and converse by day. Monsieur Marbois and my little son hang their Cotts there and sleep at night. All the Officers and all the Company, dine, below, in what is called the grand Cabbin.
       The Chevalier is a large, and a strong Man, has a singular Look with his Eyes. Shutts his Eye Lids, &c.
       M. Marbois the Secretary, is a tall, genteel Man and has a Countenance extreamly pleasant. He has the Appearance of Delicacy, in his Constitution....
       Mr. Marbois has two Persons with him, one a French Secretary, the other a Secretaire interprete, who speaks and writes English.
       The Maitre D’Hotel has his Wife with him. She seems a well bred Woman....
       We are to speak English. This is the Agreement, but there are so few who can speak a Word of English, that 9/10 of the Conversation in spight of our Intentions and Engagements runs into French. We have on board a Dictionary of the Marine, so that We shall soon understand the Names of Things and Actions on Board.
       Brown of the Manufactory, is on Board as Pilot for the American Coast. He has received fifty Guineas for it. Such is the Reward for making a Stand, manfully, 10 or 11 Years ago. I told the Story to the Chevalier who was much pleased with the Narration.
       Mr. Hill also, first Lieutenant of the Alliance is on Board but I know not by whose Influence. C. Jones or M. Chaumont probably.
      